DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are missing adequate description such that a structure-function correlation is established between the recited properties and the structure of the recited product. 
The claims recite the functional limitation that the claimed coated solid dosage form has “an increased amount of a hydroxide or ketocarboxylic acid of the compound represented by formula (IA) after light irradiation of 1,200,000 lux hour in the coated solid preparation is less than 0.4% as measured by HPLC compared to before the light irradiation”. The only structural limitations required in claim 24 is that the dosage form comprise a toluenesulfonic acid salt of the compound of formula IA, is solid, is coated, and the coating does not substantially contain titanium oxide. Claim 25 has the added stipulation that the coating layer also contains ferric oxide. No additional components are required. The disclosure links the absence of titanium oxide from the dosage form and the presence of croscarmellose sodium with stability, but it is not specific about a hydroxide or ketocarboxylic acid of the compound formula IA amount being correlated with any particular amount of croscarmellose sodium. Examples measuring relative substances where the ketocarboxylic acid form is detailed as being the main component show increases in the relative substances that remain below 0.4% after irradiation of 1,200,000 lux hour. However, a single croscarmellose sodium tablet formulation, with and without a coating, is tested (see paragraph 67 and table 3). Titanium oxide was excluded from each of the examples of the invention. There is no indication if just the exclusion of titanium oxide is sufficient to yield the level of hydroxide or ketocarboxylic acid after the recited irradiation or if croscarmellose sodium also needs to be present. Since the disclosure does not expand upon the components required to yield the claimed performance, there is inadequate written description of the claimed product such that the artisan of ordinary skill would not have deemed the applicant to be in possession of the full scope of claimed products at the time of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al. (US PGPub No. 2009/0203723 – see IDS) in view of Vergnault et al. (US PGPub No. 2007/0148229).
Inagaki et al. teach the compound of formula (IA) in a dosage form to treat emesis, vomiting, and constipation (see abstract, paragraphs 4-5, compound no I-284, and claim 7). Compound number I-284 (same as instant formula IA) has a small Ki value when tested for binding with key receptors which indicates high binding affinity (see test examples 1 and 2). The compounds of Inagaki et al. are envisioned in various salt forms including toluenesulfonic acid (see paragraph 42). A solid tablet formulation example for oral administration is provided with a compound of the invention, lactose, microcrystalline cellulose, carboxymethyl cellulose, and magnesium stearate (see formulation example 3 and paragraph 90). The tablet does not include titanium oxide. A coating is not explicitly taught for the tablet 
Vergnault et al. teach a coating for a tablet core where a color is included in both the core and the coating to facilitate consistency in manufacturing and desirable aesthetics (see paragraphs 1-7). Anti-emetics are amongst the drugs envisioned for the core (see paragraph 44). Here a lactose based tablet core with a drug active includes red ferric oxide as a colorant and has a coating composition that includes yellow ferric oxide as its colorant (see example 1). In addition, the tablet also contains several common excipients including croscarmellose sodium (see example 1). Titanium oxide is not included in the tablet core or coating. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a toluenesulfonic acid salt of compound no I-284 for the formula I compound in the formulation example 3 tablet of Inagaki et al. This selection would have been obvious because Inagaki et al. teach this salt form being envisioned for their compounds. In addition, they highlight compound I-284 in their efficacy testing. It additionally would have been obvious to include red ferric oxide in the core and apply the coating composition as taught by Vergnault et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Inagaki et al. are silent in regard to hydroxide and ketocarboxylic acid form of their compound occurring due to light irradiation of their dosage forms. However, the examples in the specification suggest that the general absence of titanium oxide from the composition achieves the claimed level of hydroxide and ketocarboxylic acid forms of the compound. The modified tablet of Inagaki et al. does not substantially include titanium oxide. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, the croscarmellose sodium of Vergnault et al. is a crosslinked version of the carboxymethyl cellulose already present in the tablet of Inagaki et al. Given that both Inagaki et al. and  Vergnault et al. teach tablet formulations for an anti-emetic compound, it would also have been obvious to exchange the crosslinked version of this excipient for the non-crosslinked version in the tablet of Inagaki et al. The instant specification details that stability of the compound is improved by including croscarmellose sodium as a disintegrant in the absence of titanium oxide as well as exemplify the presence of croscarmellose sodium and absence of titanium oxide yielding the desired level of ketocarboxylic acid forms of the  toluenesulfonic acid salt of formula IA upon irradiation (see paragraph 6). Thus this embodiment also would also display whatever advantages flow from the combination of the claimed compound with croscarmellose sodium in the absence of titanium oxide (see MPEP 2145II). Therefore claims 24 and 25 are obvious over Inagaki et al. in view of Vergnault et al.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al. in view of Barkan et al. (US PGPub No. 2010/0285127) and Doshi (Gibaldi’s Drug Delivery Systems in Pharmaceutical Care Ed. Lee et al. Bethesda: American Society of Health-System Pharmacists, Inc., 2007, p 23-30 – see IDS).
Inagaki et al. teach the compound of formula (IA) in a dosage form to treat emesis, vomiting, and constipation (see abstract, paragraphs 4-5, compound no I-284, and claim 7). Compound number I-284 (same as instant formula IA) has a small Ki value when tested for binding with key receptors which indicates high binding affinity (see test examples 1 and 2). A solid granule formulation example is provided with a compound of the invention, lactose, corn starch, and lower viscosity hydroxypropyl cellulose (see formulation example 2). The granule does not include titanium oxide. A coating is not explicitly taught for the granule nor is the inclusion of croscarmellose detailed in the granule example.
Barkan et al. teach the utility of both corn starch and croscarmellose sodium as disintegrants in a solid dosage form for an anti-vomiting drug active (see paragraphs 4 and 52). 
Doshi teaches that coatings on tablets improve their appearance as well as protect the contained active (see page 29 first column second full paragraph). Coatings such as sugar coatings, film coatings for rapid release, and enteric coatings are taught (see page 29-page 30 first column, first partial paragraph). The coating of granules is also taught (see page 29 second column last paragraph-page 30 first partial paragraph). Ingredients for these coatings are suggested and none require titanium oxide. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the toluenesulfonic acid salt of compound no I-284 for the formula I compound in the formulation example 2 granules they prepare. in the formulation example 3 tablet they prepare. This selection would have been obvious because Inagaki et al. teach this salt form being envisioned for their compounds. This compound selection would have also been obvious because Inagaki et al. note compound no I-284 for its efficacy. It additionally would have been obvious to exchange croscarmellose sodium for the corn starch in the granules of Inagaki et al. as the simple substitution of one known element for another in order to yield a similar outcome. Finally, it would have been obvious to apply a coating to the modified granules of Inagaki et al. based upon the teachings of Doshi et al. so as to improve their appearance and protect the active. This modification would have been obvious as the combination of prior art elements according to known methods to yield predictable results and the application of the same technique to a similar product in order to yield the same improvement. Inagaki et al. are silent in regard to hydroxide and ketocarboxylic acid form of their compound occurring due to light irradiation of their dosage forms. However, the examples in the specification suggest that the general absence of titanium oxide from the composition achieves the claimed level of hydroxide and ketocarboxylic acid forms of the compound. The instant specification also details that stability of the compound is improved  by including croscarmellose sodium as a disintegrant in the absence of titanium oxide (see paragraph 6). The modified granules of Inagaki et al. contain croscarmellose sodium and do not substantially include titanium oxide. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claim 24 is obvious over Inagaki et al. in view of Barkan et al. and Doshi et al. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 10,952968. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a solid dosage from that comprises the toluenesulfonic acid salt of the compound of formula IA. The dosage form is coated with a composition that includes ferric oxide and does not substantially include titanium oxide. Both sets of claims also recite the same limitations in regard to the formation of hydroxide and ketocarboxylic acid forms of their compound occurring due to light irradiation of their dosage forms. Therefore claims 24 and 25 are obvious over claims 8-10 of U.S. Patent No. 10,952968. 

Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. RE46,365 in view of Vergnault et al. and Barkan et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a solid dosage from that comprises the toluenesulfonic acid salt of the compound of formula IA, where the patented claim recites a tablet. Titanium oxide is not a recited component of the patented dosage form The patented claims do not recite a coating.
Vergnault et al. teach a coating for a tablet core where a color is included in both the core and the coating to facility consistency in manufacturing and desirable aesthetics (see paragraphs 1-7). Anti-emetics are amongst the drug envisioned for the core (see paragraph 44). Here a lactose based tablet core with a drug active includes red ferric oxide as a colorant has a coating composition that includes yellow ferric oxide as its colorant (see example 1). Titanium oxide is not included in the tablet core or coating. In addition, the tablet also includes several common excipients including croscarmellose sodium (see example 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the excipient and coating formulation of Vergnault et al. for the tablet of the patented claims. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement and the combination of prior art element in a known way in order to yield a predictable outcome. The patented claims are silent in regard to hydroxide and ketocarboxylic acid forms of their compound occurring due to light irradiation of their dosage forms. However, the examples in the specification suggest that the general absence of titanium oxide from the composition achieves the claimed level of hydroxide and ketocarboxylic acid forms of the compound. The instant specification also details that stability of the compound is improved  by including croscarmellose sodium as a disintegrant in the absence of titanium oxide (see paragraph 6). The modified tablet of the patented claims includes croscarmellose sodium and does not substantially include titanium oxide. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 24 and 25 are obvious over claim 29 of U.S. Patent No. RE46,365 in view of Vergnault et al. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615